



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Brown, 2017 ONCA 211

DATE: 20170310

DOCKET: C62540

Feldman, Rouleau and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Tetomar Alanzo Brown

Appellant

Mitchell Chernovsky, for the appellant

Brett Cohen, for the respondent

Heard: March 9, 2017

On appeal from the sentence imposed on March 8, 2013 by
    Justice
Jane E.
Kelly of the Superior Court of Justice,
    sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The Crown agrees that the appeal be allowed in respect of the error
    in credit accorded for pre-sentence custody. Leave to appeal sentence is
    granted, the appeal is allowed, pre-sentence custody is to be accorded credit
    of 1.5 to 1 resulting in a reduction of the sentence from 10 years 290 days to
    9 years 251 days crediting pre-trial custody of 3 years, 114 days instead of 2
    years 75 days.


